Exhibit 10.3

AMERICAN TECHNOLOGY CORPORATION

AMENDMENT NO. 1 TO SERIES D PREFERRED STOCK AND WARRANT
PURCHASE AGREEMENT

                 THIS AMENDMENT No. 1 TO SERIES D PREFERRED STOCK AND WARRANT
PURCHASE AGREEMENT  (the “Amendment”) is entered into effective as of July 3,
2002, by and among American Technology Corporation, a Delaware corporation (the
“Company”), and each of those persons and entities, severally and not jointly,
whose names are set forth on the Schedule of Purchasers attached hereto as
Exhibit A (which persons and entities are hereinafter collectively referred to
as “Purchasers” and each individually as a “Purchaser”).

RECITALS

               A.     The parties have previously entered into a Series D
Preferred Stock Purchase Agreement dated as of May 3, 2002 (the “Purchase
Agreement”);

               B.     The Company desires to amend the Purchase Agreement and
its Certificate of Incorporation so as to ensure compliance by it with the rules
and interpretive policies of the Nasdaq Stock Market, where the Company’s common
shares are currently listed for trading;

               C.     Section 7.6 of the Purchase Agreement requires the consent
of the Company and the holders of at least fifty percent (50%) of the Shares
(treated as if converted and including any Conversion Shares into which the
Shares or Warrants have been converted or exercised that have not been sold to
the public) to amend or modify the Purchase Agreement; and

               D.     The designations, rights and preferences of the Shares may
be amended by amendment of the Charter, which amendment requires the approval of
the holders of a majority of the outstanding stock of the Corporation entitled
to vote thereon, together with approval of the holders of a majority of the
outstanding Shares voting separately as a class; and

               E.     The undersigned, constituting the Company and at least
fifty percent (50%) of the Shares (treated as if converted and including any
Conversion Shares into which the Shares or Warrants have been converted or
exercised that have not been sold to the public), wish to amend the Purchase
Agreement to correct certain errors and to agree to not to vote their Shares in
excess of the number of votes permitted by Nasdaq policies applicable to voting
rights for convertible securities; and

               F.     The undersigned, constituting the holders of at least a
majority of the outstanding Shares,  wish to consent to the amendment to the
Charter as approved by the Company’s board of directors.

               NOW, THEREFORE, in consideration of the mutual promises set forth
in this Amendment, and for other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties, intending to be
legally bound, hereby agree as follows:

1



--------------------------------------------------------------------------------


               1.     Defined terms.  Except as otherwise defined herein, all
capitalized terms used herein shall have the respective meanings ascribed to
them in the Purchase Agreement.

               2.     Correction of Drafting Error Concerning Adjustment of
Conversion Terms.  Section 6.2(b) of the Purchase Agreement is hereby deleted
and replaced with the following:

 

(b)     Adjustment of Conversion Terms.  If the Registration Statement covering
the Registrable Securities which is required to be filed by the Company pursuant
to the first sentence of Section 6.2(a) hereof is not filed by December 31,
2002, the terms of conversion of the Shares shall be adjusted as provided in the
Certificate of Designation.


               3.     Voting Agreement.  Purchasers’ agree that until such time
as the Charter is amended in accordance with the resolution to amend the Charter
attached hereto as Exhibit B, for each matter upon which the Shares are entitled
to vote pursuant to Section 4(a) of the Certificate of Designation (a
“Stockholder Matter”), no Purchaser shall cast votes in excess of the number of
votes obtained by multiplying the number of such Purchaser’s Shares held at the
time of such vote by a fraction obtained by dividing the purchase price per
share paid by such Purchaser for such Shares, by $4.03 (as adjusted for any
stock splits, reorganizations, dividends, recapitalizations and the like). 
Purchasers further agree that any proxy delivered in connection with a
Stockholder Matter shall be deemed a proxy to vote only the number of shares
permitted to be voted in accordance with this Section 3.  The Company shall
treat as abstentions any Shares which, in accordance with the agreement in this
Section 3, are not voted to the full extent otherwise permitted by Section 4(a)
of the Certificate of Designation. The provisions of this Section 3 shall be
binding upon the successors in interest to any of the Shares.  The Company shall
not permit the transfer of any of the Shares on its books or issue a new
certificate representing any of the Shares unless and until the person to whom
such security is to be transferred shall have executed a written agreement,
substantially in the form of this Amendment, pursuant to which such person
agrees to the provisions of this Section 3. The agreement in this Section 3
shall terminate upon the filing with the Delaware Secretary of State of a
certificate certifying that the Charter has been amended in the manner
contemplated by the resolutions in Exhibit B.

               4.     Ownership.  Each Purchaser represents and warrants that
(a) such Purchaser now owns its Shares, free and clear of liens or encumbrances,
and has not, prior to or on the date of this Amendment, executed or delivered
any proxy or entered into any other voting agreement or similar arrangement
other than one which has expired or terminated prior to the date hereof, and (b)
such Purchaser has full power and capacity to execute, deliver and perform this
Amendment, which has been duly executed and delivered by, and evidences the
valid and binding obligation of, such Purchaser enforceable in accordance with
its terms.

               5.     Specific Performance.  The parties hereto hereby declare
that it is impossible to measure in money the damages which will accrue to a
party hereto or to its heirs, personal representatives, or assigns by reason of
a failure to perform any of the obligations under this Amendment and agree that
the terms of this Amendment shall be specifically enforceable.  If any party
hereto or its heirs, personal representatives, or assigns institutes any action
or proceeding to

2



--------------------------------------------------------------------------------


specifically enforce the provisions hereof, any person against whom such action
or proceeding is brought hereby waives the claim or defense therein that such
party or such personal representative has an adequate remedy at law, and such
person shall not offer in any such action or proceeding the claim or defense
that such remedy at law exists.

               6.     Consent to Amendment of Certificate of Incorporation.  The
undersigned hereby consents to the amendments to the Charter in substantially
the form set forth in the resolutions to amend the Charter attached as Exhibit B
hereto, and the filing of a certificate evidencing such amendment with the
Delaware Secretary of State.

               7.     Ratification.  The Purchase Agreement, as hereby amended,
is ratified and confirmed as being in full force and effect.

               8.     Governing Law.  This Amendment shall be interpreted and
enforced under the laws of the State of California as such laws are applied to
agreements between California residents entered into and performed entirely in
California.

               9.     Counterparts; Facsimile Signatures.  This Amendment may be
executed in counterparts, all of which together shall constitute a single
original.  Facsimile signatures shall be deemed originals for all purposes.

3



--------------------------------------------------------------------------------


               IN WITNESS WHEREOF, the parties hereto have executed the SERIES D
PREFERRED STOCK AND WARRANT PURCHASE AGREEMENTas of the date set forth in the
first paragraph hereof.

COMPANY:

PURCHASER:

 

 

 

 

AMERICAN TECHNOLOGY CORPORATION

--------------------------------------------------------------------------------

 

13114 Evening Creek Drive South

[Print Name of Purchaser]

 

San Diego, California  92128

 

 

 

 

 

By:

By:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

 

 

Title (if any):

 

 

 

--------------------------------------------------------------------------------

 

AMERICAN TECHNOLOGY CORPORATION
SIGNATURE PAGE
TO SERIES D PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT

4



--------------------------------------------------------------------------------


SERIES D PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT

EXHIBIT A
SCHEDULE OF PURCHASERS

Michael E. Spencer

 

 

 

Leonard M. Teninbaum Keogh Account,

Leonard M. Teninbaum, Trustee

 

 

Veech Trust,

 

Bryant I.  Pickering,

 

Trustee

 

 

 

Jerry E. Polis Family

 

Trust,

 

Jerry E. Polis, Trustee

 

 

 

Canusa Trading Ltd.

 

W.A. Manuel,

 

President

 

 

 

Palermo Trust

 

James A. Barnes,

 

Trustee

 

Sunrise Management, Inc. Profit Sharing Plan

James A. Barnes,

 

Trustee

 

Clifford E. Koerner and Kathy L. Koerner,

JTWROS

 

 

 

James C. Zolin and Josephine M. Zolin,

JTWROS

 

 

 

Wayne Opperman

 

 

 

Horacek Family Trust,

 

Anthony J. Horacek,

 

Trustee

 

 

 

NGHK Holdings, LLC

 

 

 

Gerald L. and Wilma S. Ehrens Family Trust


5



--------------------------------------------------------------------------------


Stifel, Nicolaus Custodian for Jonathan Berg

IRA

 

 

 

R. Kirk Avery

 

 

 

John C. Roemer

 

 

 

Allan F. Gossman

 

 

 

Jaron Summers and Kathleen Dahlberg,

JTWROS

 

 

 

Granite Capital LP

 

c/o Walter F. Harrison,

 

III

 

Managing Member, Granite Capital LLC, G.P.

 

 

Granite Capital II LP

 

c/o Walter F. Harrison,

 

III

 

Managing Member, Granite Capital LLC, G.P.

6



--------------------------------------------------------------------------------


EXHIBIT B

RESOLUTIONS TO AMEND
CERTIFICATE OF INCORPORATION
OF
AMERICAN TECHNOLOGY CORPORATION

                   WHEREAS, American Technology Corporation, a corporation
organized under the laws of Delaware (the “Corporation”), filed a Certificate of
Designations of Series D Preferred Stock with the Delaware Secretary of State on
May 3, 2002 (the “Series D Certificate of Designations”), and in accordance with
Section 151 of the Delaware Corporation Code, the Series D Certificate of
Designations had the effect of amending Corporation’s Certificate of
Incorporation;

                   WHEREAS, the Corporation has proposed to make certain
amendments to the Series D Certificate of Designations to conform the same to
policies of the Nasdaq Stock Market concerning voting and conversion rights of
securities issued by a listed company which are convertible to common shares;
and

                   WHEREAS, the Board of Directors has approved the following
resolutions, and directed that the same be submitted to the stockholders of the
Corporation for approval in accordance with Delaware law and Section 4(b) of the
Series D Certificate of Designation.

                   NOW THEREFORE, BE IT:

                   Resolved, that the Corporation’s Certificate of Incorporation
be amended to modify the voting powers, preferences and relative, participating,
optional and other special rights, and qualifications, limitations and
restrictions of the Series D Preferred Stock, as set forth in the Series D
Certificate of Designation, as follows:

 

               1.     Section 4(a) of the Series D Certificate of Designation be
amended by adding the following immediately prior to the period at the end of
the first sentence thereof:  “provided, however, that the number of such votes
for each holder of Series D Preferred Stock shall in no event exceed the number
of votes obtained by multiplying the number of shares of Series D Preferred
Stock held by the fraction obtained by dividing the Original Issue Price by
$4.03 (as adjusted for any stock splits, reorganizations, dividends,
recapitalizations and the like)”.

 

 

 

               2.     Section 5(l) of the Series D Certificate of Designation be
amended by replacing the phrase “Common Stock equal to” in the first sentence
thereof with: “Common Stock, which when added to the maximum number of shares of
Common Stock issuable upon exercise of all warrants issued by the Corporation in
connection with the sale of the Series D Preferred Stock, is equal to”.

7